         Case 1:16-vv-01075-UNJ Document 140 Filed 05/19/21 Page 1 of 4




In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
ALA MOHAMAD,             *
                         *
                         *                           No. 16-1075V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *
                         *                           Filed: April 23, 2021
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                           Fact-finding, onset.
                         *
             Respondent. *
*********************

Richard Gage, Richard Gage, P.C., Cheyenne, WY, for petitioner;
Voris E. Johnson, United States Dep’t of Justice, Washington, DC, for respondent.

                    UNPUBLISHED RULING FINDING FACT1

      On August 29, 2016, Ala Mohamad filed a petition for compensation under
the National Childhood Vaccine Injury Compensation Program, 42 U.S.C. §
300aa-10—34 (2012), alleging that he suffers from Guillain-Barré Syndrome
(“GBS”) as a result of the tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine
he received on September 18, 2015. Pet. at 1. The parties dispute when Mr.
Mohamad started to experience neurological symptoms. For the reasons explained
below, the undersigned finds that a preponderance of the evidence supports an
onset date of September 28, 2015, or 10 days post-vaccination, for Mr. Mohamad’s
symptoms.
1
 The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this ruling on its website. Anyone will be able to access this ruling
via the internet (https://www.uscfc.uscourts.gov/aggregator/sources/7). Pursuant to Vaccine
Rule 18(b), the parties have 14 days to file a motion proposing redaction of medical information
or other information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the
special master will appear in the document posted on the website.
        Case 1:16-vv-01075-UNJ Document 140 Filed 05/19/21 Page 2 of 4




                                Procedural History

       The issue of when Mr. Mohamad began to experience neurologic problems
has risen often. In his Rule 4(c) report, filed on June 6, 2017, the Secretary argued
that Mr. Mohamad has not met his burden to establish that the onset of his
symptoms arose in a medically reasonable time frame. The Secretary specifically
cited medical records indicating an onset of the day of vaccination and one day
after vaccination. Resp’t’s Rep. at 9-10. Mr. Mohamad then filed an onset
affidavit, as well as witness affidavits, on February 12, 2018, and September 18,
2018. Exhibits 10, 16-19.
       In preparation for the upcoming entitlement hearing, the parties then
submitted briefs, which included arguments on, among other issues, the onset of
Mr. Mohamad’s symptoms. Pet’r’s Br., filed June 23, 2020; Resp’t’s Br., filed
Sept. 24, 2020; Pet’r’s Reply, filed Oct. 26, 2020. On April 12, 2021, the
undersigned then issued a tentative finding regarding onset finding that Mr.
Mohamad’s neurological symptoms began 10 days after vaccination. The
undersigned discussed this tentative finding with the parties at a pre-hearing status
conference held on April 22, 2021. After this discussion, the undersigned re-
reviewed the medical records relevant to onset.
        An entitlement hearing remains set for May 6-7, 2021, and May 27, 2021.
The testimony presented at this hearing will help determine whether Mr. Mohamad
is entitled to compensation. However, after re-reviewing the medical records
relevant to the question of onset, the undersigned finds that evidence currently
exists to make a ruling regarding the onset of Mr. Mohamad’s neurological
symptoms.
                                    Basis for Finding
      Mr. Mohamad received the Tdap vaccination on September 18, 2015.
Exhibit 6 at 15. Mr. Mohamad alleges that he began experiencing symptoms of
numbness in his feet and hands 9-10 days following vaccination. Pet’r’s Br. at 13-
14. To support his allegation, Mr. Mohamad points to two histories taken by
medical providers on September 30, 2015, and October 2, 2015, twelve and
fourteen days after vaccination respectively. See exhibit 6 at 20 (reporting
“numbness sensation in both hands and feet . . . x 2 days” on September 30, 2015);
exhibit 5 at 607 (reporting progressive numbness in hands and feet following
vaccination with “significant weakness and unable to ambulate” the day before this


                                          2
        Case 1:16-vv-01075-UNJ Document 140 Filed 05/19/21 Page 3 of 4




appointment). To the extent that the history taken at the Medical Center of Aurora
Hospital on October 2, 2015, conflicts with respect to the beginning of Mr.
Mohamad’s numbness, he states that this history was taken “without the aid of an
official interpreter” and “when Mr. Mohamad was experiencing serious symptoms
of GBS.” Pet’r’s Br. at 14. The history taken by Kaiser Permanente on September
30, 2015, was taken with the aid of an interpreter. See exhibit 6 at 20 (“Pacific
interpreter 223925 used today for arabic translation.”). Mr. Mohamad argues that
this September 30, 2015 record is more credible due to the use of a translator.
       In response, the Secretary points to the Medical Center of Aurora Hospital
medical record from Dr. Miller on October 2, 2015, in which Mr. Mohamad’s
sister-in-law served as an interpreter. Exhibit 5 at 254. This medical record states
that Mr. Mohamad began experiencing numbness and tingling in his arm on the
day of his vaccination and numbness in his hands and feet the following day. Id.
The Secretary also cites to the portion of the October 2, 2015 medical record
created by Dr. Keselman, which states that Mr. Mohamad began experiencing
numbness in his right thumb the day of his vaccination and worsening numbness
the day following his vaccination. Id. at 607.
       All medical records relevant to onset were created close in time to each
other; therefore, this is not a situation in which one record can be readily favored
based on when it was created. Additionally, the records are not entirely consistent.
Crediting one record will necessarily mean not crediting a different one.
       Under these circumstances, the Secretary’s argument is a reasonable one.
Some medical records support the assertion that Mr. Mohamad’s symptoms began
within 1-2 days following vaccination. Exhibit 5 at 254, 607. One of these records
also includes an interpreter. Id. at 254.
       However, the undersigned finds Mr. Mohamad’s argument more persuasive
and credits the September 30, 2015 record, finding that Mr. Mohamad’s numbness
in his hands and feet began on approximately September 28, 2015, or 10 days post-
vaccination. See Vaccine Rule 5(a)(3). In the September 30, 2015 appointment,
Mr. Mohamad provided a history to a doctor with whom he was familiar. Mr.
Mohamad also appeared to be in less distress in this appointment, compared to his
relaying of other histories in an emergency, hospital setting on October 2, 2015.
      In addition, a finding that Mr. Mohamad’s symptoms began ten days post-
vaccination is supported by affidavit testimony. Exhibits 10, 16-19. While these
affidavits were created later years later and in the context of litigation, affidavits


                                           3
       Case 1:16-vv-01075-UNJ Document 140 Filed 05/19/21 Page 4 of 4




remain a form of evidence. See James-Cornelius v. Sec’y of Health & Human
Servs., 984 F.3d 1374, 1380-81 (Fed. Cir. 2021) (finding that affidavits constitute
objective evidence to support a claim for compensation). Thus, to the extent that
the medical records created at the end of September / beginning of October are not
entirely consistent about onset, the affidavits help tip the balance in weighing all
the evidence.
                                       Conclusion

       The undersigned finds that Mr. Mohamad’s neurological symptoms began
10 days after his vaccination. A ruling that Mr. Mohamad’s numbness in his hands
and feet began on approximately September 28, 2015, or 10 days post-vaccination,
supports a finding in favor of Mr. Mohamad with respect to Althen prong 3.
However, it does not resolve the issue of causation completely or prove that Mr.
Mohamad is entitled to compensation. See Grant v. Sec’y of Health & Human
Servs., 956 F.2d 1144, 1148 (Fed. Cir. 1992) (“[A] proximate temporal association
alone does not suffice to show a causal link between the vaccination and the
injury.”).
        Mr. Mohamad’s counsel stated in the pre-hearing status conference that an
onset finding of 10 days post-vaccination would likely affect the witnesses he may
call at the hearing. As stated in the scheduling ordered issued on April 22, 2021,
Mr. Mohamad should file a finalized witness list by April 30, 2021.

     Any questions regarding this order may be directed to my law clerk, Haley
Hawkins, at (202) 357-6360.

      IT IS SO ORDERED.
                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         4
